           Case 1:18-cv-00289-JEB Document 45 Filed 08/21/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA

    GILBERTO RODRIGUEZ CHAVERRA                  )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )    Civil Action No.: 1:18-cv-289-JEB
                                                 )
    U.S. IMMIGRATION AND CUSTOMS                 )
    ENFORCEMENT, et al.,                         )
                                                 )
         Defendants.                             )


                             PLAINTIFF’S REPLY
                 IN SUPPORT OF JUDGMENT ON THE PLEADINGS


                                      Introduction

         The Freedom of Information Act (FOIA) requires agencies that receive properly

formatted requests to make responsive records “promptly available” to the requestor. 5

U.S.C. § 552(a)(3)(A) (the Promptly Available Requirement). Plaintiff Gilberto

Rodriguez Chaverra files this Motion for Partial Summary Judgment against Defendant

U.S. Immigration and Customs Enforcement (ICE) because there is nothing “prompt”

about a nearly 3 ½ year delay, and because records the agency refuses to release in a

timely fashion are not “available” to Mr. Chaverra.

         The material facts underlying this Motion are undisputed. The text of the FOIA is

straightforward. Congress’ purpose and intent are pellucid. Plaintiff made FOIA

requests to ICE beginning on June 1, 2017 – just two weeks after his stepson, Jeancarlo

Jimenez Joseph (Jean)’s1 lifeless body was found hanging inside a solitary confinement

cell at ICE’s privately owned, for-profit Stewart Detention Center. ICE has not made all


1   Pronounced “Gene”.
                                             1
         Case 1:18-cv-00289-JEB Document 45 Filed 08/21/20 Page 2 of 2




agency records responsive to Plaintiff’s request available in the thirty-nine months that

have passed since then. ICE does not intend to do so until February 2021, at the earliest.

ICE is therefore unlawfully withholding agency records by violating the Promptly

Available Requirement. This Court has the power to declare that withholding unlawful

and enjoin it.

       Pursuant to LCvR 7(h), Plaintiff attaches hereto a statement of material facts as

to which he claims there is no genuine issue, a Memorandum of Points and Authorities

in support of his Motion, and a Proposed Order. Based on the facts and law therein,

Plaintiff respectfully moves that this Court

       (a) Declare that ICE violated the Promptly Available Requirement and enter

partial summary judgment in Plaintiff’s favor; and

       (b) Order ICE to complete its production of all responsive agency records by no

later than October 31, 2020.



Dated: August 21, 2020                         Respectfully submitted,

                                               /s/ R. Andrew Free
                                               R. ANDREW FREE, DDC Bar No.59830
                                               P.O. Box 90568
                                               Nashville, TN 37209
                                               Tel. 844-321-3221
                                               Fax: 615-829-8959
                                               Andrew@immigrantcivilrights.com
                                               Counsel for the Plaintiff




                                                2
